                                           Case 4:19-cv-06327-PJH Document 82 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHALAMON DUKE,                                      Case No. 19-cv-06327-PJH (SK)
                                   8                    Plaintiff,
                                                                                             ORDER ON DISCOVERY DISPUTE
                                   9              v.                                         REGARDING DEFENDANTS
                                                                                             DISCOVERY REQUESTS
                                  10     CITY COLLEGE OF SAN FRANCISCO, et
                                         al.,
                                  11                                                         Regarding Docket No. 80
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On March 24, 2021, the parties filed a joint letter brief to address their dispute regarding

                                  14   Plaintiff’s responses to Interrogatories and Requests for Production issued by Defendants City

                                  15   College of San Francisco and Chancellor Mark Rocha (“Defendants”) and Plaintiff’s failure to

                                  16   produce a personal journal before the deadline for fact discovery.

                                  17           Failure to Produce Personal Diary in Timely Manner

                                  18           Defendants argue that Plaintiff failed to produce his personal journal in a timely manner

                                  19   because Plaintiff produced it after the deadline for fact discovery. The deadline for fact discovery

                                  20   was February 26, 2021. (Dkt. Nos. 47, 48.) Plaintiff does not deny production after the deadline.

                                  21   Plaintiff testified in his deposition that some of his journal entries addressed the time when he was

                                  22   unemployed after losing his job. (Dkt. No. 80.) The late production violates General Order 71,

                                  23   which requires production of a “diary journal, and calendar entries maintained by plaintiff

                                  24   concerning the factual allegations at issue in this lawsuit,” 30 days after Defendants file a

                                  25   responsive pleading or motion. Here, Defendants filed a motion to dismiss on November 1, 2019.

                                  26   (Dkt. 16.) Thus, Plaintiff violated General Order 71 by producing the journal after November 1,

                                  27   2019.

                                  28           Defendants seek a sanction of issue preclusion for the late production of this journal. They
                                           Case 4:19-cv-06327-PJH Document 82 Filed 03/25/21 Page 2 of 3




                                   1   argue prejudice because Plaintiff did not produce the journal until after discovery closed, and

                                   2   Defendants have already filed their motion for summary judgment. Plaintiff argues that

                                   3   Defendants were able to question Plaintiff about his journal during his deposition, but the cited

                                   4   testimony shows merely that Defendants learned that the journal existed. It is axiomatic that

                                   5   Defendants could not question Plaintiff about a journal in a meaningful way during his deposition

                                   6   because Defendants had not seen it.

                                   7          The Court finds that a sanction may be appropriate but seeks further briefing on this issue.

                                   8   Defendants seek “an issue sanction related to Plaintiff’s claims for emotional distress due to

                                   9   Plaintiff’s failure to produce a key document (the journal) until after Plaintiff’s deposition and

                                  10   after the close of fact discovery[.]” However, Defendants do not explain in any detail the type of

                                  11   issue sanction they seek. The Court ORDERS Defendants to file a 3-page letter brief by April 1,

                                  12   2021 explaining in further detail what they seek in terms of an issue sanction. Plaintiff may file a
Northern District of California
 United States District Court




                                  13   3-page letter brief in response by April 8, 2021.

                                  14          Interrogatories

                                  15          Defendants seek monetary sanctions for the attorneys’ fees incurred in filing this motion

                                  16   and a ruling that Plaintiff waived objections to Defendants’ Interrogatories because Plaintiff failed

                                  17   to respond to Defendants’ Interrogatories. Defendants served Interrogatories on Plaintiff on

                                  18   January 21, 2021. (Dkt. No. 81.) The certificate of service indicates that Defendants served the

                                  19   document via electronic mail on January 21, 2021. On February 23, 2021, Defendants and

                                  20   Plaintiff met and conferred because Plaintiff had allegedly not received the Interrogatories, and

                                  21   Plaintiff’s counsel represented in a telephone call and in writing that Plaintiff would serve

                                  22   responses on March 12, 2021. (Dkt. 80 at page 3.) Defendants content that, as of March 24, 2021,

                                  23   Plaintiff had not served responses. (Dkt. 80.)

                                  24          Plaintiff’s position on the issue of responses to Interrogatories is not clear. Plaintiff does

                                  25   not provide a declaration under penalty of perjury stating that Plaintiff failed to receive the

                                  26   Interrogatories that were served on January 21, 2021. Additionally, Plaintiff does not state in any

                                  27   manner when Plaintiff did receive the Interrogatories. Plaintiff does not deny that Plaintiff agreed

                                  28   to provide responses on March 12, 2021, and does not deny that Plaintiff failed to serve responses
                                                                                           2
                                          Case 4:19-cv-06327-PJH Document 82 Filed 03/25/21 Page 3 of 3




                                   1   as of March 24, 2021.

                                   2          Defendants seek a ruling that Plaintiff has waived objections to the Interrogatories, but

                                   3   Defendants do not and cannot seek to compel responses to the Interrogatories. Any motion to

                                   4   compel responses to the Interrogatories is untimely because Local Rule 37-3 requires that “no

                                   5   motions to compel discovery may be filed more than 7 days after the discovery cut-off.” Here, the

                                   6   fact discovery cutoff was February 26, 2021, and thus the deadline to file a motion to compel was

                                   7   March 5, 2021. Defendants submitted this letter brief on March 24, 2021. Thus, Defendants

                                   8   cannot seek to compel responses. Local Rule 37-3 further provides: “Discovery requests that call

                                   9   for responses or depositions after the applicable discovery cut-off are not enforceable, except by

                                  10   order of the Court for good cause shown.” Defendants fail to provide a good reason for failure to

                                  11   file a motion to compel before March 5, 2021.

                                  12          Here, Defendants seek an order finding that Plaintiff waived objections to the
Northern District of California
 United States District Court




                                  13   Interrogatories – not a motion to compel responses – but such a ruling would be meaningless in

                                  14   the absence of a response to the Interrogatories. Therefore, the Court DENIES Defendants’

                                  15   motion and DENIES the motion for monetary sanctions.

                                  16          Deficiencies with Responses to Requests for Production of Documents

                                  17          Finally, Defendants argue that Plaintiff’s responses to written Requests for Production of

                                  18   Documents do not comply with the Court’s Standing Order and Federal Rules of Civil Procedure.

                                  19   As noted above, Defendants cannot seek to compel responses because the deadline for doing so

                                  20   has long passed. Therefore, the Court DENIES any motion to compel further responses or

                                  21   documents and DENIES the motion for monetary sanctions.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 25, 2021

                                  24                                                   ______________________________________
                                                                                       SALLIE KIM
                                  25                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                        3
